           Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 1 of 22 Page ID #:1359



                     1   Eric N. Heyer (Pro Hac Vice)
                         THOMPSON HINE LLP
                     2   1919 M Street, NW, Suite 700
                         Washington, DC 20036
                     3   Telephone: (202) 263-4128
                         Facsimile: (202) 331-8330
                     4   Email: eric.heyer@thompsonhine.com
                     5   Carrie A. Shufflebarger (Pro Hac Vice)
                         THOMPSON HINE LLP
                     6   312th Walnut Street
                         14 Floor
                     7   Cincinnati, Ohio 45202-4089
                         Telephone: (513) 352-6678
                     8   Facsimile: (513) 241-4771
                         Email: carrie.shufflebarger@thompsonhine.com
                     9
                         Menachem M. Piekarski (SBN 326531)
                 10      THOMPSON HINE LLP
                         335 Madison Avenue
                 11      12th Floor
                         New York, New York 10017-4611
                 12      Telephone: (212) 908.3971
                         Facsimile: (212) 344.6101
                 13      Email: mendy.piekarski@ThompsonHine.com
                 14      Attorneys for Plaintiff / Counterclaim Defendant
                         ACCESS VAPOR, LLC
                 15
                                               UNITED STATES DISTRICT COURT
                 16
                                              CENTRAL DISTRICT OF CALIFORNIA
                 17
                                                      SOUTHERN DIVISION
                 18
                 19
                         Access Vapor, LLC,                          Case No. 8:20-cv-02052-FLA-KES
                 20
                            Plaintiff / Counterclaim Defendant,      PLAINTIFF / COUNTERCLAIM
                 21                                                  DEFENDANT ACCESS VAPOR,
                               v.                                    LLC’S OPPOSITION TO
                 22                                                  DEFENDANT ALEXANDER
                         California Grown E-Liquids, LLC;            BREISH’S MOTION FOR
                 23      Jeffrey Nelson; Jeffrey Evans;              JUDGMENT ON THE
                         Alexander Breish; and Propaganda E-         PLEADINGS
                 24      Liquid, LLC,
                 25         Defendants / Counterclaim Plaintiffs,
                 26      and
                 27         Cuttwood, LLC,
                 28         Defendant.
THOMPSON HINE LLP
                                                                             ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                           MOTION FOR JUDGMENT ON THE
                                                                                               PLEADINGS
           Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 2 of 22 Page ID #:1360



                     1                                            TABLE OF CONTENTS
                     2
                     3
                     4   RELEVANT FACTS .................................................................................................. 1

                     5   STANDARD OF REVIEW ........................................................................................ 7
                     6   ARGUMENT .............................................................................................................. 8
                     7            A.       The Pleadings Fail to Establish by “Clear and Convincing Evidence” a
                     8                     Lack of “Lawful Use” of the Marks at Issue by Access Vapor. ............ 8
                     9            B.       Breish’s Unclean Hands Estop Him from Asserting an Unlawful Use
                 10                        Defense................................................................................................. 12

                 11               C.       Even if the Lawful Use Requirement Barred Access Vapor’s Federal
                                           Trademark Claims, its Common Law Rights in the Marks Would Still
                 12                        Support its California Unfair Competition Claim................................ 13
                 13
                                  D.       Alternatively, Access Vapor Should be Given Leave to Amend. ....... 15
                 14
                         CONCLUSION......................................................................................................... 15
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
THOMPSON HINE LLP
                                                                                                           ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                                   -i-                   MOTION FOR JUDGMENT ON THE
                                                                                                                             PLEADINGS
           Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 3 of 22 Page ID #:1361



                     1                                           TABLE OF AUTHORITIES
                     2
                                                                                                                                             Page(s)
                     3
                         Cases
                     4
                         Albillo v. Intermodal Container Servs., Inc.,
                     5
                            114 Cal. App. 4th 190 (2003) .............................................................................. 14
                     6
                         American Academy of Pediatrics v. FDA,
                     7     379 F. Supp. 3d 461 (D. Md. May 15, 2019) ........................................................ 5
                     8
                         American Academy of Pediatrics v. FDA,
                     9     399 F. Supp. 3d 479 (D. Md. July 12, 2019) ......................................................... 5
                 10      American Academy of Pediatrics v. FDA,
                 11        No. 8:18-cv-00883-PWG (D. Md. Apr. 22, 2020) ................................................ 5
                 12      American Petrofina, Inc. v. Petrofina of California, Inc.,
                           596 F.2d 896 (9th Cir. 1979) ............................................................................... 14
                 13
                 14      Ashcroft v. Iqbal,
                            556 U.S. 662 (2009) .............................................................................................. 7
                 15
                         BBK Tobacco & Foods LLC v. Central Coast Agriculture Inc.,
                 16
                           No. 19-cv-5216, 2021 U.S. Dist. LEXIS 85449 (D. Ariz. May 4,
                 17        2021) ...................................................................................................................... 7
                 18      Cal-Tech Communications, Inc. v. Los Angeles Cellular Telephone
                 19        Co., 20 Cal. 4th 163 (1999) ................................................................................. 14
                 20      Cedar Valley Exteriors, Inc. v. Professional Exteriors, Inc.,
                 21        2016 U.S. Dist. LEXIS 84868 (D. Minn. June 29, 2016) ................................... 11

                 22      Century 21 Real Estate Corp. v. Sandlin,
                           846 F.2d 1175 (9th Cir. 1988) ............................................................................. 14
                 23
                 24      Chavez v. United States,
                           683 F.3d 1102 (9th Cir. 2012) ............................................................................... 7
                 25
                         CreAgri, Inc. v. USANA Health Sciences, Inc.,
                 26         474 F.3d 626 (9th Cir. 2007) ....................................................................... 8, 9, 10
                 27
                 28
THOMPSON HINE LLP
                                                                                                             ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                                   - ii -                  MOTION FOR JUDGMENT ON THE
                                                                                                                               PLEADINGS
           Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 4 of 22 Page ID #:1362



                     1   Dessert Beauty, Inc. v. Fox,
                     2     617 F. Supp. 2d 185 (S.D.N.Y. 2007) ................................................................... 8

                     3   Erva Pharmaceuticals, Inc. v. American Cyanamid Co.,
                            755 F. Supp. 36 (D.P.R. 1991) ............................................................................ 12
                     4
                     5   Hal Roach Studios, Inc. v. Richard Feiner & Co.,
                           896 F.2d 1542 (9th Cir. 1990) ............................................................................... 7
                     6
                         Kiva Health Brands LLC v. Kiva Brands Inc.,
                     7
                            439 F. Supp. 3d 1185 (N.D. Cal. 2020)......................................................... 14, 15
                     8
                         Lee v. City of Los Angeles,
                     9      250 F.3d 668 (9th Cir. 2001) ................................................................................. 7
                 10
                         Lopez v. Regents of the University of California,
                 11        5 F. Supp. 3d 1106 (N.D. Cal. 2013)................................................................... 15
                 12      Makreas v. First National Bank of Northern California,
                 13        856 F. Supp. 2d 1097 (N.D. Cal. 2012)............................................................... 14
                 14      Mallard Creek Industries, Inc. v. Morgan,
                           56 Cal. App. 4th 426 (1997) ................................................................................ 14
                 15
                 16      McGann v. Ernst & Young,
                           102 F.3d 390 (9th Cir. 1996) ................................................................................. 7
                 17
                 18      In re Pennington Seed, Inc.,
                            466 F.3d 1053 (Fed. Cir. 2006) ........................................................................... 11
                 19
                         PhotoMedex, Inc. v. Irwin,
                 20        601 F.3d 919 (9th Cir. 2010) ............................................................................... 12
                 21
                         Smoking Everywhere, Inc. v. FDA,
                 22        680 F. Supp. 2d 62 (D.D.C. 2010) ........................................................................ 3
                 23                                                       Federal Statutes
                 24
                         21 U.S.C. § 321(rr) ..................................................................................................... 3
                 25
                         21 U.S.C. §§ 387, et seq. ............................................................................................ 3
                 26
                 27      21 U.S.C. § 387a(b) ................................................................................................ 3, 4

                 28      21 U.S.C. § 387j ......................................................................................................... 4
THOMPSON HINE LLP
                                                                                                          ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                                 - iii -                MOTION FOR JUDGMENT ON THE
                                                                                                                            PLEADINGS
           Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 5 of 22 Page ID #:1363



                     1                                                  Federal Regulations
                     2
                         37 C.F.R. § 2.69 .......................................................................................................... 8
                     3
                         Deeming Tobacco Products To Be Subject to the Federal Food, Drug,
                     4     and Cosmetic Act, as Amended by the Family Smoking Prevention
                     5     and Tobacco Control Act; Regulations on the Sale and Distribution
                           of Tobacco Products and Required Warning Statements for
                     6     Tobacco Products, 81 Fed. Reg. 28,973 (May 10, 2016) (codified at
                     7     21 C.F.R. § 1143.1) ................................................................................. 4, 5, 9, 10
                     8   Premarket Tobacco Product Applications and Recordkeeping
                            Requirements, 84 Fed. Reg. 50566 (Sept. 25, 2019)............................................. 6
                     9
                 10                                                          State Statutes
                 11      Cal. Bus. & Prof. Code § 17200, et seq .................................................................... 14
                 12                                                                 Rules
                 13
                         Rule 12(b)(6)............................................................................................................... 7
                 14
                         Rule 12(c) ................................................................................................................... 7
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
THOMPSON HINE LLP
                                                                                                             ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                                   - iv -                  MOTION FOR JUDGMENT ON THE
                                                                                                                               PLEADINGS
           Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 6 of 22 Page ID #:1364



                     1         Plaintiff / Counterclaim Defendant Access Vapor, LLC (“Access Vapor”)
                     2   respectfully submits this opposition to Defendant Alexander Breish’s motion for
                     3   judgment on the pleadings (Doc. 61). Under the standard of review applicable to
                     4   motions for judgment on the pleadings, Breish’s claim that Access Vapor’s marks
                     5   fail to satisfy the “lawful use” requirement imposed by federal law for registration of
                     6   trademarks under the Lanham Act fails. The pleadings to which he cites fail to prove
                     7   “by clear and convincing evidence” that either a court or the Food and Drug
                     8   Administration (“FDA”) has previously determined that Access Vapor marketed its
                     9   products with which the marks were associated in violation of the Federal Food, Drug
                 10      & Cosmetic Act (“FDCA”) or that Access Vapor has engaged in a “per se” violation
                 11      of the FDCA. Indeed, to the contrary, the pleadings demonstrate that Breish could
                 12      not make such a showing as to all of Access Vapor’s products on which the marks
                 13      have been used. Further, even if—as Breish incorrectly alleges—Access Vapor’s
                 14      products on which the marks have been used were unlawfully marketed, Breish is
                 15      estopped by his own unclean hands to assert an “unlawful use” defense. Finally,
                 16      even if the lawful use requirement associated with federal registration of the marks
                 17      somehow barred Access Vapor’s federal statutory claims, Access Vapor’s common
                 18      law rights in the marks would still support its claims against Breish under California’s
                 19      Unfair Competition Law.
                 20                                      RELEVANT FACTS
                 21            Access Vapor is a Florida-based distributor of vaping products containing
                 22      nicotine—otherwise known as “electronic nicotine delivery systems, or “ENDS.”
                 23      (Complaint, ¶ 12.) Access Vapor is the owner of various marks consisting of or
                 24      incorporating the word “CALI,” including, inter alia, the word mark CALI PODS
                 25      and the following stylized logo mark:
                 26
                 27
                 28
THOMPSON HINE LLP
                                                                                   ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                 -1-             MOTION FOR JUDGMENT ON THE
                                                                                                     PLEADINGS
           Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 7 of 22 Page ID #:1365



                     1
                     2
                     3
                     4
                     5
                     6
                     7         The CALI PODS word mark has been issued registration no. 5718373 and the
                     8   logo mark has been issued registration no. 5953789 by the U.S. Patent and Trademark
                     9   Office. (Id., ¶¶ 13, 14.) Importantly, Access Vapor’s predecessor in interest, ANA
                 10      Equity, LLC, used both the CALI PODS word mark and the logo mark in conjunction
                 11      with its ENDS products prior to August 8, 2016. (Breish Counterclaim, Doc. 48, at
                 12      ¶¶ 54-55; Answer to Counterclaim, Doc. 56, at ¶¶ 54-55.)
                 13            In or around January 2020, Defendant California Grown E-Liquids, LLC
                 14      (“California Grown”), of which Defendant Breish is a manager, began distributing
                 15      ENDS products under the mark CALI BARS. (Complaint, ¶¶ 21, 24.) The CALI
                 16      BARS mark, like the CALI PODS logo, was displayed in a stacked pattern, with the
                 17      term CALI appearing above the term BARS, separated by a narrow strip similar to
                 18      that which appears in the CALI PODS logo mark:
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                         (Complaint, ¶ 24.) Even though Access Vapor’s counsel issued a cease-and-desist
                 27
                         letter to California Grown in January 2020, California Grown and Breish continued
                 28
THOMPSON HINE LLP
                                                                               ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                              -2-            MOTION FOR JUDGMENT ON THE
                                                                                                 PLEADINGS
           Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 8 of 22 Page ID #:1366



                     1   their marketing and sales of competing ENDS products containing the infringing
                     2   CALI BARS logo unabated at least until the time this lawsuit was filed in October
                     3   2020. (Id., ¶ 25.)
                     4         Because Breish’s motion for judgment on the pleadings is premised on his
                     5   unlawful use claim, a thorough understanding of FDA’s regulation of ENDS products
                     6   is critical to a proper resolution of his motion.      Indeed, FDA’s discretionary
                     7   enforcement policy applied to the premarket authorization requirement for ENDS
                     8   products is central to a proper resolution of his motion and should not have been
                     9   relegated to the passing treatment he afforded it in footnote 7 of his motion.
                 10            Prior to August 8, 2016, the marketing and sale of ENDS products containing
                 11      nicotine derived from tobacco plants that were not marketed for therapeutic purposes
                 12      were not regulated or restricted in any manner by FDA.            See, e.g., Smoking
                 13      Everywhere, Inc. v. FDA, 680 F. Supp. 2d 62 (D.D.C. 2010), aff’d, Sottera, Inc. v.
                 14      FDA, 627 F.3d 891 (D.C. Cir. 2010) (holding FDA’s attempts to regulate ENDS
                 15      products as unapproved new drugs, medical devices, or combination products a
                 16      violation of the Administrative Procedure Act). In 2009, Congress modified the
                 17      FDCA by enacting the Family Smoking Prevention and Tobacco Control Act of 2009
                 18      (“TCA”), Pub. L. No. 111-31, 123 Stat. 1776 (2009), codified at 21 U.S.C. §§ 387,
                 19      et seq. The FDCA, as amended by the TCA, defines a “tobacco product” in relevant
                 20      part as “any product made or derived from tobacco that is intended for human
                 21      consumption, including any component, part, or accessory of a tobacco product.” 21
                 22      U.S.C. § 321(rr).
                 23            Under Section 901 of the FDCA, at the time the TCA was enacted in 2009, its
                 24      requirements applied only to cigarettes, cigarette tobacco, roll-your-own tobacco,
                 25      and smokeless tobacco. 21 U.S.C. § 387a(b). The TCA’s requirements would only
                 26      apply to other products satisfying the statutory definition of a “tobacco product” if
                 27      and when the Secretary of Health and Human Services “by regulation deem[ed]”
                 28
THOMPSON HINE LLP
                                                                                  ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                -3-             MOTION FOR JUDGMENT ON THE
                                                                                                    PLEADINGS
           Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 9 of 22 Page ID #:1367



                     1   such products to be “tobacco products.” Id. Some seven years after the Tobacco
                     2   Control Act was enacted, this finally came to pass. On May 10, 2016, FDA finalized
                     3   its so-called “Deeming Rule” that, for the first time, deemed ENDS products
                     4   containing or intended to be used with nicotine derived from tobacco plants to be
                     5   “tobacco products” under the FDCA’s definition.1 The Deeming Rule took effect on
                     6   August 8, 2016.2
                     7           For all tobacco products not commercially marketed in the United States as of
                     8   February 15, 2007, section 910 of the FDCA requires manufacturers to obtain an
                     9   authorization order from FDA permitting the marketing of such products before such
                 10      products can be sold in the United States. See 21 U.S.C. § 387j. One pathway to
                 11      obtain a marketing order from FDA is the pre-market tobacco application, or
                 12      “PMTA” pathway. All manufacturers of ENDS products are subject to the PMTA
                 13      pathway to an FDA marketing order. See 81 Fed. Reg. at 28,990-97.
                 14              Because thousands, if not millions, of ENDS products were already
                 15      commercially marketed in the United States at the time FDA first began exercising
                 16      regulatory jurisdiction over them pursuant to the Deeming Rule, in the Deeming
                 17      Rule’s preamble, FDA introduced a discretionary enforcement policy that allowed
                 18      for delayed compliance periods for ENDS products. 81 Fed. Reg. at 29,009-15.
                 19      Under this discretionary enforcement policy, PMTA submissions were required to be
                 20      filed in 24 months, or by August 8, 2018. 81 Fed. Reg. at 28,977-78, 29,011.
                 21      Tobacco products, including ENDS products, already on the U.S. market would not
                 22      be subject to FDA enforcement action in the meantime or while a submitted PMTA
                 23      was pending FDA review. Id.
                 24      1
                          U.S. Food & Drug Admin., Deeming Tobacco Products To Be Subject to the
                 25      Federal Food, Drug, and Cosmetic Act, as Amended by the Family Smoking
                         Prevention and Tobacco Control Act; Regulations on the Sale and Distribution of
                 26      Tobacco Products and Required Warning Statements for Tobacco Products, 81 Fed.
                         Reg. 28,973 at 28,978 (May 10, 2016) (codified at 21 C.F.R. § 1143.1) (hereafter,
                 27      “Deeming Rule”).
                         2
                 28          81 Fed. Reg. at 28,974.
THOMPSON HINE LLP
                                                                                 ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                -4-            MOTION FOR JUDGMENT ON THE
                                                                                                   PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 10 of 22 Page ID #:1368



                     1         FDA’s deadline for the filing of PMTAs under its discretionary enforcement
                     2   policy, however, changed multiple times over the succeeding years. In August 2017,
                     3   FDA announced an extension of the period during which it did not intend to initiate
                     4   enforcement action for premarket review requirements for deemed tobacco products,
                     5   including ENDS, until August 8, 2022.3 FDA’s stated rationale for this change was
                     6   that it needed additional time to publish a “foundational rule” establishing the
                     7   required contents of PMTAs, thereby creating the “rules of the road” for the
                     8   preparation and review of these premarket applications.4
                     9         In 2019, however, the U.S. District Court for the District of Maryland vacated
                 10      the guidance that had memorialized FDA’s discretionary deferred enforcement
                 11      policy and required FDA to advance the deadline for the submission of PMTAs for
                 12      ENDS products then on the market to May 12, 2020.5 Later, following the onset of
                 13      the COVID-19 pandemic, FDA requested, and the district court granted, an extension
                 14      of the PMTA filing deadline to September 9, 2020.6 FDA also issued guidance to
                 15      industry stakeholders in early 2020 setting forth the new PMTA filing deadlines.7 As
                 16
                         3
                 17       U.S. Food & Drug Admin., Guidance for Industry, Extension of Certain Tobacco
                         Product Compliance Deadlines Related to the Final Deeming Rule (revised August
                 18      2017).
                         4
                 19        Press Release, U.S. Food & Drug Admin., Advancing Tobacco Regulation to
                         Protect Children and Families: Updates and New Initiatives from the FDA on the
                 20      Anniversary of the Tobacco Control Act and FDA’s Comprehensive Plan for
                         Nicotine (Aug. 2, 2018), available at https://www.fda.gov/news-events/fda-
                 21      voices/advancing-tobacco-regulation-protect-children-and-families-updates-and-
                         new-initiatives-fda.
                 22      5
                          American Academy of Pediatrics v. FDA, 379 F. Supp. 3d 461 (D. Md. May 15,
                 23      2019); American Academy of Pediatrics v. FDA, 399 F. Supp. 3d 479 (D. Md. July
                         12, 2019).
                 24      6
                          See April 22, 2020 Order in American Academy of Pediatrics v. FDA, No. 8:18-cv-
                 25      00883-PWG (D. Md.).
                         7
                 26        U.S. Food & Drug Admin., Guidance for Industry, Enforcement Priorities for
                         Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
                 27      Market Without Premarket Authorization (April 2020), available at
                         https://www.fda.gov/media/133880/download, at 3, 6, 11, 19.
                 28
THOMPSON HINE LLP
                                                                                ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                              -5-             MOTION FOR JUDGMENT ON THE
                                                                                                  PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 11 of 22 Page ID #:1369



                     1   it was, FDA did not publish even a draft rule setting forth the required contents of a
                     2   PMTA until September 25, 2019.8 Despite the PMTA filing deadline having already
                     3   passed on September 9, 2020, FDA still has not finalized the draft rule establishing
                     4   the required contents of a PMTA.
                     5         Prior to the PMTA filing deadline, on February 28, 2019, FDA issued a letter
                     6   to Access Vapor asking it to provide information on the marketing of its ENDS
                     7   products. (Exhibit 6 to Breish Counterclaim, Doc. 48-6.) Despite this inquiry, there
                     8   is no evidence from the pleadings that FDA ever issued a warning letter or took any
                     9   enforcement action against Access Vapor or any of its ENDS products.
                 10            As it was, Access Vapor filed a PMTA for its products prior to the PMTA
                 11      filing deadline of September 9, 2020. (Counterclaim, Doc. 48, at ¶ 66; Answer to
                 12      Counterclaim, Doc. 56, at ¶ 66.) In February 2021, FDA reported that, thus far, it
                 13      had tallied PMTA applications for more than 4.8 million tobacco products—the
                 14      majority of which are assumed to be ENDS products—that were filed prior to the
                 15      September 9, 2021 filing deadline.9 As of the filing of this brief, FDA has not yet
                 16      granted a marketing order for any ENDS product; rather, PMTAs for millions of
                 17      tobacco products, including Access Vapor’s ENDS products, remain under review.
                 18
                 19
                 20
                 21
                 22      8
                           U.S. Food & Drug Admin., Premarket Tobacco Product Applications and
                         Recordkeeping Requirements, 84 Fed. Reg. 50566 (Sept. 25, 2019) (proposed rule),
                 23      available   at   https://www.govinfo.gov/content/pkg/FR-2019-09-25/pdf/2019-
                         20315.pdf.
                 24
                         9
                 25        Press Release, U.S. Food & Drug Admin., Perspective: FDA’s Progress on Review
                         of Tobacco Product Applications Submitted by the Sept. 9, 2020 Deadline (Feb. 16,
                 26      2021),        available       at       https://www.fda.gov/tobacco-products/ctp-
                 27      newsroom/perspective-fdas-progress-review-tobacco-product-applications-
                         submitted-sept-9-2020-deadline.
                 28
THOMPSON HINE LLP
                                                                                 ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                               -6-             MOTION FOR JUDGMENT ON THE
                                                                                                   PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 12 of 22 Page ID #:1370



                     1                                 STANDARD OF REVIEW
                     2           A motion for judgment on the pleadings is only properly granted when, taking
                     3   all allegations in the pleading as true, the moving party is entitled to judgment as a
                     4   matter of law. McGann v. Ernst & Young, 102 F.3d 390, 392 (9th Cir. 1996).
                     5   “Analysis under Rule 12(c) is ‘substantially identical’ to analysis under Rule
                     6   12(b)(6).” Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012). To survive
                     7   a motion for judgment on the pleadings, then, a complaint must “contain sufficient
                     8   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
                     9   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
                 10      U.S. 544, 570 (2007)). A claim “has facial plausibility when the plaintiff pleads
                 11      factual content that allows the court to draw the reasonable inference that the
                 12      defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at
                 13      556). A pleading that offers only “‘labels and conclusions’ or ‘a formulaic recitation
                 14      of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at
                 15      555).
                 16              When considering a motion for judgment on the pleadings, the allegations of
                 17      the nonmoving party must be accepted as true, while the allegations of the moving
                 18      party that have been denied are assumed to be false. Hal Roach Studios, Inc. v.
                 19      Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1990) (citation omitted). A
                 20      district court may also take judicial notice of matters of public record when
                 21      considering such a motion. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.
                 22      2001). Where a motion to dismiss is premised on an unlawful use claim or defense
                 23      that depends on the resolution of disputed facts, the motion must be denied. See BBK
                 24      Tobacco & Foods LLC v. Central Coast Agriculture Inc., No. 19-cv-5216, 2021 U.S.
                 25      Dist. LEXIS 85449, at **34-36 (D. Ariz. May 4, 2021) (denying motion to dismiss
                 26      counterclaim premised on contention that goods in question were unlawful drug
                 27
                 28
THOMPSON HINE LLP
                                                                                       ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                   -7-               MOTION FOR JUDGMENT ON THE
                                                                                                         PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 13 of 22 Page ID #:1371



                     1   paraphernalia because they were primarily intended or designed for use in preparing
                     2   or inhaling cannabis).
                     3                                      ARGUMENT
                     4
                               A.     The Pleadings Fail to Establish by “Clear and Convincing
                     5                Evidence” a Lack of “Lawful Use” of the Marks at Issue by Access
                     6                Vapor.
                     7         Use of a mark in commerce only creates enforceable federal10 trademark
                     8   priority rights when the use is lawful. CreAgri, Inc. v. USANA Health Sciences, Inc.,
                     9   474 F.3d 626, 630 (9th Cir. 2007); see also 37 C.F.R. § 2.69 (allowing PTO to make
                 10      appropriate inquiry as to compliance with other federal legislation for the purpose of
                 11      determining lawfulness of the commerce recited in the trademark registration
                 12      application). The burden of proving unlawful use in commerce by “clear and
                 13      convincing evidence” rests with the party challenging a federal trademark
                 14      registration and must be shown through evidence of either (i) a previous finding of
                 15      noncompliance by a court or government agency having competent jurisdiction under
                 16      the state involved; or (ii) a per se violation of a statute regulating the sale of the
                 17      party’s goods. Dessert Beauty, Inc. v. Fox, 617 F. Supp. 2d 185, 190 (S.D.N.Y. 2007)
                 18      (citing General Mills Inc. v. Health Valley Foods, 24 U.S.P.Q.2d 1270, 1274
                 19      (T.T.A.B 1992)). The party challenging a registration must also prove that the
                 20      noncompliance was material—that is, “it was of such gravity and significance that
                 21      the usage must be considered unlawful.” Id. The pleadings fail to establish either
                 22      basis for a lack of “lawful use” of the marks at issue by Access Vapor here, much
                 23      less by clear and convincing evidence.
                 24            First, nowhere do the pleadings reference any previous finding of
                 25      noncompliance by a court or FDA. To the contrary, as noted above, the pleadings
                 26
                 27      10
                           Access Vapor’s common law rights in its marks under California law is discussed
                 28      in Section C., below.
THOMPSON HINE LLP
                                                                                 ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                -8-            MOTION FOR JUDGMENT ON THE
                                                                                                   PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 14 of 22 Page ID #:1372



                     1   imply that FDA made an inquiry about Access Vapor’s products bearing the marks
                     2   in 2019, but then took no enforcement action against Access Vapor.
                     3         Second, there is no basis in the pleadings to conclude that Access Vapor
                     4   engaged in a per se violation of the FDCA. In his motion, Breish relies upon CreAgri
                     5   for the proposition that a product subject to FDA preclearance must actually obtain
                     6   such approval before the use of the marks on such a product may be considered
                     7   “lawful” and federal trademark rights may attach. See Mtn. at 5. Such a proposition
                     8   overstates the actual holding of the CreAgri case. There, the plaintiff readily
                     9   admitted that its dietary supplement labels misstated the actual contents of the
                 10      product and the product was thus misbranded under the FDCA. Id. at 630-31. While
                 11      the plaintiff could have applied for an exercise of enforcement discretion by FDA on
                 12      the basis of technological infeasibility of measuring the amount of the subject
                 13      ingredient, the plaintiff failed to do so and, as a result, summary judgment was
                 14      entered in favor of the defendant. Id. at 632-34. Significantly, CreAgri strongly
                 15      suggests that, had the plaintiff applied for and received an exercise of enforcement
                 16      discretion from FDA, no basis would have existed for concluding that the marks
                 17      failed to satisfy the lawful use requirement. Id. at 632-33 (“Thus, if CreAgri had
                 18      applied for, and if the FDA had exercised its discretion by granting an exemption on
                 19      the basis of technological infeasibility, then CreAgri’s violation of section
                 20      101.9(g)(4) would be properly excused.”).
                 21            Here, in contrast, the pleadings suggest that Access Vapor’s predecessor in
                 22      interest began using the CALI PODS word mark and logo mark on vaping products
                 23      before such products even became subject to FDA regulation under the TCA through
                 24      the August 8, 2016 publication of the Deeming Rule. That is to say, the CALI PODS
                 25      word and logo marks were first lawfully used on vaping products that were not
                 26      subject to any FDA regulatory requirements whatsoever. Moreover, the pleadings
                 27      also suggest that, after Access Vapor took over control of the marks and began using
                 28
THOMPSON HINE LLP
                                                                                ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                              -9-             MOTION FOR JUDGMENT ON THE
                                                                                                  PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 15 of 22 Page ID #:1373



                     1   them, FDA did not even publish a proposed rule on the requirements for a premarket
                     2   tobacco application until September 2019, and Access Vapor filed a PMTA with
                     3   FDA prior to the deadline of September 9, 2020. While that PMTA remains pending
                     4   and FDA has not yet granted Access Vapor a marketing authorization order, FDA
                     5   has similarly not yet granted a marketing authorization order to any ENDS
                     6   manufacturer, as it currently has under review some 4.8 million products for which
                     7   PMTAs were submitted prior to September 9, 2020. Instead of having to individually
                     8   petition FDA for a discretionary withholding of enforcement action, as the plaintiff
                     9   in CreAgri failed to do, Access Vapor was entitled to benefit from FDA’s
                 10      discretionary enforcement policy that was extended to the ENDS industry as a whole
                 11      in the wake of the Deeming Rule and FDA’s delayed publication of the requirements
                 12      for preparing a premarket tobacco application.
                 13            Defendant Breish’s suggestion that an FDA marketing order is required for
                 14      any ENDS device manufacturer to have enforceable federal trademark rights in its
                 15      marks is also inconsistent with the Patent and Trademark Office’s own internal
                 16      policies. Section 907 of the Trademark Manual of Examining Procedure (“TMEP”)
                 17      addresses the “lawful use” requirement and specifically calls out marijuana and
                 18      marijuana extracts as products for which a trademark registration may not issue
                 19      because they remain unlawful under the federal Controlled Substances Act.11
                 20      Nowhere, however, does the TMEP indicate that trademarks associated with ENDS
                 21      products may be treated as failing to meet the lawful use requirement because the
                 22      products lack premarket authorization from FDA. Indeed, to the contrary, a search
                 23      for the term “electronic cigarette” in the Patent and Trademark Office’s Identification
                 24      Manual lists a broad range of ENDS products, components, parts, and accessories,
                 25      including electronic cigarettes, liquid nicotine solutions, and batteries, cartridges,
                 26      11
                           U.S. Patent and Trademark Office, Trademark Manual of Examining Procedure,
                 27      § 907, available at https://tmep.uspto.gov/RDMS/TMEP/current#/current/TMEP-
                         900d1e1461.html.
                 28
THOMPSON HINE LLP
                                                                                  ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                               - 10 -           MOTION FOR JUDGMENT ON THE
                                                                                                    PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 16 of 22 Page ID #:1374



                     1   mouthpieces, coils, chargers, and cases.12       As repositories of the Patent and
                     2   Trademark Office’s policies, its internal manuals are entitled to some amount of
                     3   deference. See In re Pennington Seed, Inc., 466 F.3d 1053, 1059 (Fed. Cir. 2006)
                     4   (“While the TMEP is not established law, but only provides instructions to
                     5   examiners, it does represent the PTO’s established policy . . . that is entitled to our
                     6   respect”); accord Cedar Valley Exteriors, Inc. v. Prof’l Exteriors, Inc., 2016 U.S.
                     7   Dist. LEXIS 84868, at *18 n.6 (D. Minn. June 29, 2016).
                     8         Practically speaking, a holding that federal registration is unavailable for
                     9   trademarks used on ENDS products lacking premarket authorization and marketed
                 10      before FDA even exercised regulatory jurisdiction over such products—as Breish
                 11      suggests—would certainly come as a surprise to, for example, the many publicly
                 12      traded companies that have invested millions of dollars into their respective brands
                 13      of ENDS products and secured federal registrations for the corresponding marks
                 14      while, like Access Vapor, still awaiting a marketing order from FDA.
                 15            As regards the ENDS industry in particular, in 2019, the director of FDA’s
                 16      Center for Tobacco Product filed a sworn declaration attesting to his concern that a
                 17      widespread and sudden withdrawal of ENDS products from the market would lead
                 18      to substantially negative public health consequences for addicted smokers who had
                 19      switched to potentially less harmful ENDS products.13 Indeed, the complex public
                 20      health considerations surrounding FDA’s determinations regarding whether
                 21
                         12
                 22        See Print-Out from U.S. Patent and Trademark Office, Identification Manual,
                         available at https://idm-tmng.uspto.gov/id-master-list-public.html#, attached to the
                 23      Declaration of Eric N. Heyer filed herewith as Exhibit A.
                         13
                 24         See Declaration of Mitchell Zeller, ¶¶ 15, 22, Doc. 120-1, American Academy of
                         Pediatrics v. FDA, No. 8:18-cv-00883-PWG (D. Md. June 12, 2019) (“[M]ass market
                 25      exit of ENDS products would limit the availability of a potentially less harmful
                         alternative for adult smokers seeking to transition or stay away from combustible
                 26      tobacco products. Dramatically and precipitously reducing availability of these
                         products could present a serious risk that adults, especially former smokers, who
                 27      currently use ENDS products and are addicted to nicotine would migrate to
                         combustible tobacco products. . . . [Such a] mass market exist could adversely affect
                 28      the public health.”
THOMPSON HINE LLP
                                                                                  ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                               - 11 -           MOTION FOR JUDGMENT ON THE
                                                                                                    PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 17 of 22 Page ID #:1375



                     1   discretionary withholding of enforcement on either a product-specific or
                     2   industrywide basis is appropriate for the products that it regulates has resulted in the
                     3   adoption of a broadly sweeping implied preemption doctrine whereby federal courts
                     4   will refuse to step into the shoes of FDA to attempt to make individualized
                     5   determinations as to whether specific regulated products are or are not in compliance
                     6   with FDA enforcement policies and guidelines. See, e.g., PhotoMedex, Inc. v. Irwin,
                     7   601 F.3d 919, 924 (9th Cir. 2010) (“Because the FDCA forbids private rights of
                     8   action under that statute, a private action brought under the Lanham Act may not be
                     9   pursued when, as here, the claim would require litigation of the alleged underlying
                 10      FDCA violation in a circumstance where FDA has not itself concluded that there was
                 11      such a violation.”).
                 12            Because the pleadings, construed in the light most favorable to Access Vapor,
                 13      fail to establish either a prior finding by a court or by FDA of noncompliance or a
                 14      per se violation of the FDCA, Breish cannot carry his burden of proving unlawful
                 15      use of the marks by Access Vapor and his motion must be denied.
                 16            B.     Breish’s Unclean Hands Estop Him from Asserting an Unlawful Use
                 17                   Defense.
                 18            Additionally, Breish is also estopped to assert an “unlawful use” defense by
                 19      his own unclean hands. The lawful use requirement evolved from the common law
                 20      doctrine of “unclean hands.” Erva Pharms., Inc. v. Am. Cyanamid Co., 755 F. Supp.
                 21      36, 39 n.1 (D.P.R. 1991) (citing Cooper, Unclean Hands and the Unlawful Use in
                 22      Commerce: Trademarks Adrift on the Regulatory Tide, 71 Trademark Rep. 38
                 23      (1981)). Construing the complaint’s allegations in the light most favorable to Access
                 24      Vapor—which the Court must do at this stage—Breish, in his role as a manager of
                 25      Defendant California Grown, directed the development and distribution of vaping
                 26      products under a CALI BARS logo mark that, with its stacked appearance, was
                 27      virtually identical to the CALI PODS logo mark found on Access Vapor’s similar
                 28
THOMPSON HINE LLP
                                                                                   ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                - 12 -           MOTION FOR JUDGMENT ON THE
                                                                                                     PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 18 of 22 Page ID #:1376



                     1   products. Indeed, the similarities between the two marks were so striking that large,
                     2   national distributors of vaping products contacted Access Vapor in an attempt to
                     3   procure California Grown’s products sold under the CALI BARS logo mark,
                     4   erroneously believing that the products bearing the mark were sold by Access Vapor.
                     5   (Complaint, ¶ 37.)
                     6         The complaint makes clear that Breish and California Grown first began
                     7   marketing their ENDS products bearing the CALI BARS mark in or around January
                     8   2020. Construing this allegation in the light most favorable to Access Vapor, this
                     9   fact would suggest that not only does Breish have unclean hands because of his
                 10      willful infringement of Access Vapor’s marks (including in the face of a cease-and-
                 11      desist letter from Access Vapor’s counsel), but that he also has unclean hands because
                 12      his own competing products on which the infringing mark was first used violated the
                 13      requirements of FDA’s discretionary enforcement policy for ENDS products.
                 14            Allowing infringers like Breish to use the unlawful use defense as a shield to
                 15      insulate themselves from liability despite their own noncompliance with the very
                 16      laws about which they complain would turn the “lawful use” requirement on its head.
                 17      As a result of his own use of an infringing mark on products that where themselves
                 18      not in compliance with FDA’s discretionary enforcement policy, Breish is estopped
                 19      from escaping liability for his actions by relying on an unlawful use defense.
                 20            C.     Even if the Lawful Use Requirement Barred Access Vapor’s
                 21                   Federal Trademark Claims, its Common Law Rights in the Marks
                                      Would Still Support its California Unfair Competition Claim.
                 22
                 23            Even if, theoretically, the “lawful use” requirement would bar Access Vapor’s

                 24      federal registrations and thus its trademark infringement, unfair competition, and

                 25      false designation of origin claims under Counts I and II of the complaint, Access

                 26      Vapor’s common law rights in its marks would still support its claim for violation of

                 27      the California Unfair Competition Law (Count III).

                 28
THOMPSON HINE LLP
                                                                                 ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                               - 13 -          MOTION FOR JUDGMENT ON THE
                                                                                                   PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 19 of 22 Page ID #:1377



                     1         To assert a plausible claim for a violation of California’s Unfair Competition
                     2   Law (“UCL”), Cal. Bus. & Prof. Code § 17200, a plaintiff may assert either (1) an
                     3   “unlawful,” “unfair,” or a “fraudulent” business act or practice or (2) “unfair,
                     4   deceptive, untrue or misleading advertising.” Makreas v. First Nat’l Bank of N. Cal.,
                     5   856 F. Supp. 2d 1097, 10101 (N.D. Cal. 2012) (citing Lippitt v. Raymond James Fin.
                     6   Servs., 340 F.3d 1033, 1043 (9th Cir. 2004)). “A practice is prohibited as ‘unfair’ or
                     7   ‘deceptive’ even if it is not ‘unlawful’ or vice versa.” Cal-Tech Communs., Inc. v.
                     8   Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999). A practice is unlawful if
                     9   it is forbidden by law, unfair if the harm to the victim outweighs any resulting utility
                 10      or benefit, and fraudulent if it is likely to deceive members of the public. Albillo v.
                 11      Intermodal Container Servs., Inc., 114 Cal. App. 4th 190, 206 (2003).
                 12            To state a plausible claim under the UCL for trademark infringement, a
                 13      plaintiff must state a plausible claim for common law trademark infringement under
                 14      California law. Century 21 Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1180 (9th
                 15      Cir. 1988). A claim for common law trademark infringement only requires that the
                 16      plaintiff allege (1) its prior use of the trademark; and (2) likelihood of the infringing
                 17      mark being confused with its mark.         American Petrofina, Inc. v. Petrofina of
                 18      California, Inc., 596 F.2d 896, 897-98 (9th Cir. 1979); Mallard Creek Indus., Inc. v.
                 19      Morgan, 56 Cal. App. 4th 426, 434-35 (1997).
                 20            In his motion to dismiss, Breish implies, without ever stating directly, that a
                 21      failure to satisfy the lawful use requirement for registration of a mark under federal
                 22      law also necessarily renders any common law trademark rights unenforceable. Such
                 23      is not the case, however. In Kiva Health Brands LLC v. Kiva Brands Inc., 439 F.
                 24      Supp. 3d 1185 (N.D. Cal. 2020), an ongoing case in which the defendant secured a
                 25      California trademark registration for a mark that was associated exclusively with the
                 26      sale of cannabis products that are prohibited controlled substances under federal law,
                 27      the court observed: “When a mark is used for cannabis products, the Lanham Act
                 28
THOMPSON HINE LLP
                                                                                   ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                - 14 -           MOTION FOR JUDGMENT ON THE
                                                                                                     PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 20 of 22 Page ID #:1378



                     1   does not recognize the user’s trademark priority. . . . California law, however, does
                     2   not prevent a user from securing common law rights to a mark when the mark is used
                     3   for cannabis products.” Id. at 1198. Because, even if, theoretically, Access Vapor
                     4   failed to satisfy the “lawful use” requirement for registration under federal law, it
                     5   would still enjoy common law rights in the marks under California law, and has pled
                     6   both prior use of the marks and likelihood of confusion (as demonstrated by the
                     7   complaint’s allegation of actual confusion on the part of Access Vapor’s customers
                     8   noted above), its complaint pleads a plausible claim for violation of California’s
                     9   Unfair Competition Law.
                 10            D.     Alternatively, Access Vapor Should be Given Leave to Amend.
                 11            For the foregoing reasons, Breish’s motion should be denied. However, in the
                 12      event that the Court grants the motion in whole or in part, Access Vapor respectfully
                 13      requests leave to file an amended complaint to more fully set forth the relevant facts
                 14      relating to its lawful use of the marks. See Lopez v. Regents of the Univ. of California,
                 15      5 F. Supp. 3d 1106, 1113 (N.D. Cal. 2013) (citing Somers v. Apple, Inc., 729 F.3d
                 16      953, 960 (9th Cir. 2013), and observing that “[w]here a court grants a motion to
                 17      dismiss under Rule 12(b)(6) or a motion for judgment on the pleadings under Rule
                 18      12(c), leave to amend should be freely given if it is possible that further factual
                 19      allegations will cure any defect”).
                 20                                         CONCLUSION
                 21            For the foregoing reasons, Defendant Breish’s motion for judgment on the
                 22      pleadings should be denied.
                 23            A proposed form of order is enclosed.
                 24
                 25
                 26
                 27
                 28
THOMPSON HINE LLP
                                                                                   ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                                - 15 -           MOTION FOR JUDGMENT ON THE
                                                                                                     PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 21 of 22 Page ID #:1379



                     1
                     2   Dated: May 7, 2021              THOMPSON HINE LLP
                     3
                     4                                   By: /s/ Eric N. Heyer
                                                            Mendy Piekarski (326531)
                     5                                      335 Madison Ave., 12th Fl.
                                                            New York, NY 10017
                     6                                      Telephone: 212.908.3971
                                                            Facsimile: 212.344.6101
                     7
                                                              Eric N. Heyer
                     8                                        (Admitted Pro Hac Vice)
                                                              Eric.Heyer@thompsonhine.com
                     9                                        1919 M Street, N.W., Suite700
                                                              Washington, D.C. 20036-3537
                 10                                           Telephone: 202.263.4128
                                                              Facsimile: 202.331.8330
                 11
                                                              Carrie A. Shufflebarger
                 12                                           (Admitted Pro Hac Vice)
                                                              Carrie.Shufflebarger@ThompsonHine.com
                 13                                           312 Walnut Street,14th Floor
                                                              Cincinnati, OH 45202
                 14                                           Telephone: 513.352.6678
                                                              Facsimile: 513.241.4771
                 15
                                                         Attorneys for Access Vapor, LLC
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
THOMPSON HINE LLP
                                                                       ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                   - 16 -            MOTION FOR JUDGMENT ON THE
                                                                                         PLEADINGS
         Case 8:20-cv-02052-FLA-KES Document 64 Filed 05/07/21 Page 22 of 22 Page ID #:1380



                     1                            CERTIFICATE OF SERVICE
                     2         I hereby certify that on this 7th day of May, 2021, I caused a true and correct
                     3   copy of the foregoing to be served via the Court’s ECM/ECF system on the
                     4   following:
                     5
                     6         Corey A. Donaldson, Esq.
                               Jessica M. Wan, Esq.
                     7
                               Counsel for Defendants / Counterclaim Plaintiffs
                     8         California Grown E-Liquids, LLC; Jeffrey Nelson;
                               Jeffery Evans; Alexander Breish; and Propaganda
                     9         E-Liquid, LLC
                 10
                 11            Jonathan W. Brown, Esq.
                 12
                               Counsel for Defendant Cuttwood LLC
                 13
                 14
                 15                                            /s/ Mendy Piekarski
                                                               Mendy Piekarski
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
THOMPSON HINE LLP
                                                                                 ACCESS VAPOR’S OPPOSITION TO
  ATTORNEYS AT LAW                                              - 17 -           MOTION FOR JUDGMENT ON THE
                                                                                                   PLEADINGS
